DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 us directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 9 with special attention given to the limitation claiming “a NiSe2 scaffold positioned on the porous Ni foam support; and a layered transition metal dichalcogenide (LTMDC) particles, or first-row transition metal dichalcogenides (TMDC) particles with binary or ternary phase positioned on the NiSe2 scaffold.” 

The closest prior art is Li et al (“In situ Grown Pyramid Structures of Nickel
Diselenides Dependent on Oxidized Nickel Foam as Efficient Electrocatalyst for
Oxygen Evolution Reaction”, Electrochimica Acta, 205, April 2016, pages 77-84). Li teaches a porous Ni foam support and a NiSe2 scaffold positioned on the support (see e.g. abstract of Li). Li does not teach a layered transition metal dichalcogenide (LTMDC) particles, or first-row transition metal dichalcogenides (TMDC) particles with binary or ternary phase positioned on the NiSe2 scaffold. The NiSe2 layer of Li is a catalyst layer and there is no discussion of using this as a scaffold for another catalyst. While it is known in the art to use layered transition metal dichalcogenide (LTMDC) catalysts, there is no suggestion or teaching for placing LTMDC on a NiSe2 scaffold deposited on a Ni foam support. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795